HOLLAND, District Judge.
The petition of W. F. Bay. Stewart for leave to amend specifications of objection to the discharge of the bankrupt should be refused. The original specifications - were in the language of the act, and nothing more. There is no statement of fact on which an amendment can be grafted, and leave 'to amend should not be granted where only the words of the statute are used. In re Pierce (D. C.) 103 Fed. 64; In re Mudd (D. C.) 105 Fed. 348; In re Peck (D. C.) 120 Fed. 972.
It is so ordered.